Citation Nr: 0031610	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1969 to February 1973.

In January 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent rating 
effective from April 11, 1995, the date of his claim.  The RO 
notified him of the decision later in January 1996, and he 
did not appeal either the initial rating or effective date 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

On April 30, 1997, the veteran filed another claim at the RO 
requesting a higher rating for his PTSD.  He also filed a 
claim for a total disability rating based on individual 
unemployability (TDIU), and he subsequently submitted a 
formal application for a TDIU-which the RO received in July 
1997.  The RO later denied both of his claims in January 
1998, and he submitted a Notice of Disagreement (NOD) in 
March 1998 contesting the RO's decision.  The RO confirmed 
its decision concerning the rating for his PTSD in June 1998 
after considering additional evidence and later that year, in 
November 1998, he perfected an appeal to the Board of 
Veterans' Appeals (Board) on both issues.

In February 1999, during the pendency of the appeal, the RO 
increased the rating for the PTSD from 10 to 50 percent, 
effective from April 30, 1997, the date of the veteran's 
claim for a higher rating.  He since has continued to appeal, 
requesting a rating higher than 50 percent for his PTSD.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  He also has 
continued to appeal for a TDIU.

The veteran has not, however, appealed a more recent RO 
decision in November 1999 that denied a separate claim for 
service connection for schizophrenia secondary to the PTSD.  
But since the RO denied that claim as not well grounded, and 
this is no longer a preliminary requirement in the 
adjudication of claims for VA benefits, this issue is 
referred to the RO for all appropriate assistance and further 
consideration.  See H.R. 4864, the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REMAND

While undergoing a VA psychological evaluation in November 
1998, the veteran indicated that he had been hospitalized in 
Dixon about 2-3 weeks earlier for "blowing up for different 
reasons" and yelling at his social worker.  He also 
indicated that he had been hospitalized about 1 year earlier, 
although he could not recall exactly what prompted that 
inpatient admission; that he continued to participate in the 
PTSD Day Treatment Program at the local VA Medical Center 
(VAMC) in New Orleans; and that he continued to receive 
treatment from a psychiatrist at the Louisiana War Veterans' 
Home in Jackson, Louisiana.  [He since has indicated in an 
April 2000 statement that, as of March 31, 2000, he is no 
longer a resident of the Louisiana War Veterans' Home.]

Already of record is a December 1999 statement from a 
psychiatrist at the Louisiana War Veterans' Home.  Also of 
record are two other statements from a psychologist at that 
facility, which the RO received in October 1998 and May 1999.  
But the actual clinical records concerning their treatment 
and evaluation of the veteran were not submitted along with 
the statements and should be obtained, as should the other 
records concerning the two hospitalizations alluded to above 
and the ongoing treatment the veteran continues to receive in 
the PTSD Day Treatment Program at the local VAMC in New 
Orleans.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide a list 
(containing the complete names, addresses 
and dates) of all sources of treatment 
(VA, private or other) that he has 
received since 1998 for PTSD or other 
mental illness.  This list should 
include, but is not limited to, records 
of treatment that he has received from 
psychiatrists and psychologists at the 
Louisiana War Veterans' Home (prior to 
the conclusion of his residency there on 
March 31, 2000), and from doctors at the 
hospital in Dixon and who care for and 
evaluate him in the PTSD Day Treatment 
Program at the local VAMC in New Orleans.  
After securing any necessary 
authorization, the RO should directly 
contact the sources identified and obtain 
copies of the relevant records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159 (2000).  All additional evidence 
obtained should be associated with the 
other evidence of record.

2.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should re-adjudicate the veteran's claims 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for 
its determinations and address all issues 
and concerns noted in this REMAND.

3.  If the claims continue to be denied, 
then the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


